Citation Nr: 0604584	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the residuals of 
spinal fracture.

2.  Entitlement to service connection for the residuals of 
skull fracture.

3.  Entitlement to service connection for the residuals of 
shell fragment wounds to the head, neck, right arm, both 
legs, and right thigh, including scars.

4.  Entitlement to service connection for residuals of 
gunshot wounds to the abdomen and left leg, including scars.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1970, at which time, special orders #243 from the 
Department of the Army, dated in December 1970 show that the 
veteran was discharged, effective December 3, 1970 and 
immediately re-enlisted on December 4, 1970 with a expiration 
of term of service (ETS) in December 1976.

The veteran's service personnel records from this second 
period of active service have been lost.  However, it can be 
reconstructed from service department records.

Department of the Army General Orders #15, dated in January 
1972, reflect that the veteran was awarded the Purple Heart 
Medal for wounds received in connection with military 
operations against a hostile force on January 3, 1972.  In 
addition, the U.S. Armed Services Center for Unit Records 
Research (CURR), now the U.S. Army and Joint Services Records 
Research Center (JSRRC) provided verification, in May 2005, 
that the veteran, with four others was again wounded in 
action due to hostile fire on January 5, 1972, by enemy 
rockets and missiles while assigned to the 3rd Brigade, 1st 
Cavalry Division (3rd Bde, 1st Cav. Div).  Finally, Department 
of the Army General Orders # 115, dated in January 1972, 
reflects that the veteran was awarded the Bronze Star Medal 
with "V" Device for heroism in connection with ground 
operations against a hostile force in the Republic of Vietnam 
on January 3, 1972.  

The Board notes that service personnel records provided by 
the veteran include a copy of Department of the Army General 
Orders #634, dated in March 1972, reflecting that the veteran 
was awarded a second Bronze Star Medal for meritorious 
service in connection with ground operations against a 
hostile enemy force in the Republic of Vietnam for the period 
of time from August 1971 to March 1972, and copies of 
enlisted evaluation reports dated through July 1974.  Thus, 
the Board accepts that the veteran served on active military 
service, with service in Vietnam, through March 7, 1972 (the 
date of General Orders #634).  This does not of course 
preclude verification of further military active service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in July 2000  by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned Veterans Law 
Judge in September 2004.  This claim was remanded, in 
December 2004, for further development.  The claim is now 
again before the Board.


FINDINGS OF FACT

1.  The veteran has verified active military service from 
September 1968 through March 7, 1972.

2.  The veteran served in combat operations against the enemy 
in Vietnam and was wounded in January 1972 and received the 
Purple Heart.

3.  Medical evidence establishes that the veteran manifests 
compression fracture, L3-L4, and post-traumatic chronic lower 
back strain that has been found to be the result of injuries 
sustained while on active service in combat operations 
against the enemy.

4.  Medical evidence establishes that the veteran manifests 
post-traumatic headache disorder that has been found to be 
the result of injuries sustained while on active service in 
combat operations against the enemy.

5.  Medical evidence establishes that the veteran manifests 
post-traumatic peripheral neuropathy, sensory neuropathy in 
V3 distribution of the chin, on the face, on the right lower 
abdomen laterally in the L1-L2 distribution, on the right 
posterior cutaneous nerve of the right thigh, and on the left 
leg and left medial cutaneous nerve of the left leg, that has 
been found to be the result of gunshot wounds sustained while 
on active service in combat operations against the enemy.

6.  Medical evidence establishes that the veteran manifests 
scars on the head, neck, right arm, right thigh, both legs, 
abdomen, and left leg that are the result of shrapnel and 
gunshot wounds sustained while on active service in combat 
operations against the enemy.


CONCLUSIONS OF LAW

1.  Service connection for compression fracture, L3-L4, and 
post-traumatic chronic lower back strain, as the residuals of 
injury to the spine, is warranted.  38 U.S.C.A. §§ 1110, 
1154, 5102, 5103 and 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Service connection for post-traumatic headache disorder, 
as residuals of injury to the skull, is warranted.  
38 U.S.C.A. §§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  Service connection for post-traumatic peripheral 
neuropathy, sensory neuropathy in V3 distribution of the 
chin, on the face, on the right lower abdomen laterally in 
the L1-L2 distribution, on the right posterior cutaneous 
nerve of the right thigh, as the residuals of shell fragment 
wounds to the head, neck, right arm, both legs, and right 
thigh, is warranted.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103 
and 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005).

4.  Service connection for residual scars on the head, neck, 
right arm, right thigh, both legs, abdomen as the residuals 
of shell fragment wounds to the head, neck, right arm, both 
legs, and right thigh, is warranted.  38 U.S.C.A. §§ 1110, 
1154, 5102, 5103 and 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2005).

5.  Service connection for post-traumatic peripheral 
neuropathy, sensory neuropathy, in the left leg and left 
medial cutaneous nerve of the left leg, as residuals of 
gunshot wounds to the abdomen and left leg, is warranted.  
38 U.S.C.A. §§ 1110, 1154, 5102, 5103 and 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

6.  Service connection for scars on the left leg, as 
residuals of gunshot wounds to the abdomen and left leg, is 
warranted.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103 and 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the instant case, 
the veteran filed his claim prior to the effective date for 
VCAA, hence the appropriate notice was not given prior to the 
initial AOJ decision.  Nonetheless, the appropriate notice 
was provided to the veteran by a letter dated in January 
2002.  In addition, the November 2003 and October 2005 SSOCs 
also provided notice of the laws and regulations.

The Board finds it may grant the claim for service connection 
for the disabilities the veteran is claiming.  Hence, with 
respect to these issues, the Board finds that the AOJ has 
substantially satisfied the duties to notify and assist.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with these issues given the favorable nature of 
the Board's decision with regard to this issue.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

II.  Service Connection

The veteran asserts, in statements and testimony, that he 
suffers from the residuals of wounds he received in combat 
operations in Vietnam, including a depression fracture of the 
occipital region of the skill, fractures of the 3rd and 4th 
lumbar region, multiple shrapnel wounds of the head, neck, 
right arm, right thigh, both legs, and gunshot wounds of the 
abdomen and left leg.  He argues that he sustained these 
wounds while carrying out his duties as a combat medic 
assigned to Charlie Company, 2/5 1st Cavalry Division (Air 
Mobile) in Vietnam.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be established where all the evidence of 
record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, regulations 
provide that certain chronic diseases, to include arthritis, 
will be considered to have been incurred in service if 
manifested to a degree of 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2005).  

In the present case, the medical evidence of record 
establishes that the veteran is diagnosed with compression 
fracture at L3-L4 and post-traumatic chronic lower back 
strain; post-traumatic headache disorder; post-traumatic 
peripheral neuropathy, sensory neuropathy in V3 distribution 
of the chin, on the face, on the right lower abdomen 
laterally in the L1-L2 distribution, on the right posterior 
cutaneous nerve of the right thigh, and on the left leg and 
left medial cutaneous nerve of the left leg; post-traumatic 
early changes in both knees; and scars on the head, neck, 
right arm, right thigh, both legs, abdomen, and left leg that 
have been found to be the result of injuries the veteran 
sustained while on active service in combat operations 
against the enemy.

The examination for joints, conducted in June 2005 found that 
the veteran exhibited a compression fracture at L3-L4, healed 
well.  The examiner diagnosed a compression fracture, L3-L4 
with residual mild chronic low back pain syndrome.  The 
examiner further noted that the veteran exhibited residual 
scars from the shrapnel and gunshot wounds on the head, neck, 
right arm, right thigh, both legs, abdomen, and left leg, but 
did not describe them.  The examiner noted that the claims 
file had been reviewed.

VA examination for neurological disorders was conducted in 
June 2005.  The examiner diagnosed chronic tension headaches, 
most likely post-traumatic headache disorder, post-traumatic 
chronic lower back strain, and post-traumatic peripheral 
neuropathy, sensory neuropathy (secondary to the residuals of 
gunshot wound) in V3 distribution of the chin, on the face 
and on the right lower abdomen laterally in the L1-L2 
distribution and on the right posterior cutaneous nerve of 
the right thigh and on the left leg and the left medial 
cutaneous nerve of the left leg.  As to the etiology, the 
physician opined that it is as least as likely as not that 
the veteran's claimed disabilities are related to his service 
connected injuries.

In an addendum provided in August 2005, the neurologist 
indicated that the veteran's claims file had been reviewed.  
The opinion was reiterated that it is at least as likely as 
not that the veteran's claimed neurological disabilities are 
related to service.

Of record, is a statement by a Medical Practitioner and 
Psychiatrist, dated in July 1980, that serves as a narrative 
of the injuries the veteran then reported.  The individual, 
Dr. Gordon Young, states that he has known the veteran for 
ten years.  The letter was written to support the veteran's 
request for an extension of educational benefits, due to 
extensive recovery required for his wounds.  

[The veteran] a United States citizen and 
former member of the U.S. Armed Forces, 
was seriously injured on the Third of 
January 1972 during a terrorist attack 
upon the group where he was working as a 
medical volunteer.  A b-40 rocket and 
several rounds of small arms fire 
interrupted his work area and injured 
several individuals.  This attack lasted 
form about 1300 hrs. to 1800 hrs..  [The 
veteran], although seriously wounded 
himself, directed the medical evacuation 
and treatment for the wounded and dead.

Later when [the veteran] was evacuated 
due to his unconsciousness it was 
discovered that he was suffering from 
multiple wounds.  He was unconscious for 
a period of some five months due to a 
depression fracture of the occipital 
region of the skull which necessitated 
surgical intervention.  He further 
suffered a fracture of the third and 
fourth lumbar region; shrapnel wounds of 
the face, the right thigh, right arm and 
both legs; and, he further received 
gunshot wounds of the abdomen and left 
leg.  At the time of surgery his 
prognosis was questionable.  

The Board observes that the veteran's service medical records 
have not been obtained and have determined to be lost.  It is 
not possible, therefore, to document with certainty what 
precisely the veteran's injuries during his active service 
were.  It is noted that in their examination of the veteran, 
the examiners documented histories of the veteran's injuries 
as reported by the veteran.  However, in the present case, 
and as the Board will explain fully, the Board finds that 
this is not fatal to the veteran's case.

In the present case, the veteran legally changed his name.  
In addition, it appears from the record that the spelling of 
the name the veteran enlisted under was frequently confused 
with a more common spelling of the same name.  However, as 
documented in the Introduction, above, sufficient service 
department records, in the form of general orders which 
reflect his discharge and re-enlistment and conferring of 
awards, including the text citation of a Bronze Star Medal 
with "V" for Valor, exist to reflect that the veteran 
served on active military service until at least March 1972, 
that he served in Vietnam, and that he was wounded and 
decorated for valor in combat operations against the enemy.  
Careful review of these records reflects that despite the 
difference in spelling of his last name, all reference the 
same service department identification number and social 
security number.  General Orders #15, dated in January 1972, 
document that the veteran was awarded the Purple Heart Medal 
for injuries received on January 3, 1972.  The orders further 
specifically state that the veteran received his wounds in 
connection with military operations against a hostile force.  
In May 2005, CURR certified that the veteran and others were 
further wounded in action due to hostile fire on January 5, 
1972 by enemy rockets and missiles.  These documents are 
sufficient to establish that the veteran was wounded in 
combat operations against the enemy.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

The veteran has submitted several lay statements, including 
that of his former platoon leader, platoon sergeant, a buddy 
who served with him, and his former company commander.  In 
addition, the file contains a statement proffered by a buddy, 
received in 1984, who was looking for the veteran.  

The 1984 statement identifies the veteran by both spellings 
of the last name, and his social security number.  The 
witness wrote to request VA's help in locating the veteran, 
whom he states he met at Fort Polk in 1972:  

[The veteran] would be a disabled veteran 
as he was a Green Beret Medic in 
Vietnam-MOS:  91AIP.  In Vietnam, his 
rank was SP/5, and he was assigned to 
Company C, 2nd Battalion (Airmobile), 5th 
U.S. Cavalry.  He was wounded numerous 
times and had two Purple Hearts, two 
Bronze Stars, one Army Accomendation 
(sic) Medal, etc.  We have lost touch 
with one another through the years, and I 
would like to locate him once again, as 
he was my best friend back then in 1972-
1973.  

In a September 2004 statement, the veteran's former platoon 
leader stated that he served as Platoon Leader for First 
Platoon, C Company, 2nd Battalion, 5th Cav, First Air Cavalry 
Division from October 1971 through March 1972, and he 
remembered the veteran serving as a medic with C Company.  He 
stated that on January 3, 1972, two of the three platoons in 
C Company were involved in a major firefight.  As a result of 
that firefight, one man as killed and twenty-three were 
wounded including the veteran.  

In an undated statement, the veteran's former platoon 
sergeant stated that the veteran was known as Doc and was our 
company medic from the bush in Vietnam.  He reported that he 
met the veteran in Vietnam 71, 72, when I was first his 
platoon leader when he first came to replace another medic 
for our platoon. He got off the chopper in the middle of the 
jungle and started his profession with the utmost courage and 
commitment as any soldier in Vietnam or any War.  The platoon 
sergeant reported that he was wounded in the January 1972 a 
fire fight and that veteran had 23 wounded 1KIA and 4 
choppers shot down while trying to save all of us. 

In an October 2004 buddy statement, the witness stated that 
he served in Company C 2/5 1st Cavalry Division Air Mobile 
from September 1971-January 1972 and that the veteran served 
as a medic with the company.  The witness then enclosed 
copies of orders showing the veteran had been awarded the 
Purple Heart for wounds and the Bronze Star with "V" for 
heroism.

In an October 2004 statement, the veteran's former company 
commander stated that he was the veteran's company commander 
in Vietnam from September 1971 to April of 1972.  He was a 
combat medic, and in those days his name was [name under 
which veteran enlisted, but in variant spelling].  He 
reported that the company was an airmobile infantry rifle 
company in the 1st Cavalry Division.  Our last big action 
against the enemy was on 3 January 1972, which if you care to 
you can read about in the archives of the New York Times.  He 
states that the veteran performed his duties that day at a 
level of valor and dedication that exceeded anything I had 
seen in the twenty months I was in Vietnam.  With no regard 
to his own safety, he risked his life to tend to the wounded, 
and in the course of his actions he was himself wounded and 
that the v veteran received a richly deserved decoration for 
his gallantry that day.

The Board accepts these witnesses' statements as placing the 
veteran in the unit at the time of the incidents in question.  
However, the witnesses do not describe the veteran's 
injuries.  The Board now looks to historical accounts of 
events to determine if the injuries the veteran claims are 
consistent with incidents of combat as they occurred.  

An online history of Charlie Company 2/5 Cav shows that C 2/5 
Cavalry remained part of the 3rd Brigade (Separate), 1st 
Cavalry Division (Airmobile), headquartered at Bien Hoa.  Its 
mission was to protect the large air and logistical bases at 
Bien Hoa, Ton Son Nhut, Saigon, and Long Binh.  The following 
history for January 2-4, 1972 is documented:

While working out of FSB Mace, C 2/5 
Cav received a mission to find and 
destroy the headquarters of the NVA 33rd 
Regiment near The Elbow, an area so 
called because it was near a bend in the 
old colonial Route 333 where it turned 
from a north-south to a northwesterly 
direction.   The operation would be 
carried out by the 1st Platoon under LT 
[J.M.] and 2nd Platoon, under LT [J.R.]  
3rd Platoon, under LT [T.T.], would stay 
behind on firebase security.

The assault was to have taken place 
during the morning of January 2nd, but 
for unknown reasons, the helicopters were 
delayed, and did not arrive until late in 
the afternoon.  Even then, the assault 
did not take place until early evening.  
Though LZ was green, it was immediately 
evident there were large numbers of enemy 
troops in the area as evidence by wide 
swaths of bent grass, and fresh animal 
snares.  

Because the enemy would obviously have 
seen the helicopters inserting the 
company, CPT [D.C.] made the decision to 
move away from the LZ into a new 
defensive position, even though this 
meant a night movement.  After settling 
in about 10 PM, they heard heavy 
automatic weapons, AK-47, and mortar fire 
from the direction of the LZ.

Dawn security patrols on January 3rd 
confirmed a large enemy presence in the 
area, but not the exact location of those 
NVA troops.  By mid-day, [] 1st Platoon 
was sent north to recon.  Finding 
nothing, [] 2nd Platoon was sent west.  
Soon they were in heavy contact and were 
pinned down with two seriously wounded.  
Immediately, 1st Platoon and company 
headquarters were on the move.  Though 
they linked up with the 2nd Platoon, 
enemy fire was so heavy that a number of 
Medevac birds were shot down.  Unable to 
evacuate the wounded, the company 
returned to their previous perimeter - 
through enemy fire and heavy vegetation.

January 4th, the remainder of the wounded 
were evacuated, and the company was 
reinforced by [] 3rd Platoon.  C 2/5 Cav 
swept the area of the contact.  Finding 
evidence of great destruction, they were 
unable to ascertain how many NVA they had 
fought, or how many they had killed.

SGT [B.L.D.] was mortally wounded in the 
battle.  Twenty three others were wounded 
in the last major battle the 2/5 Cav 
fought in Vietnam.    

Wounded in that fight were 1LT [J.R.],  
SP4 [E.V.], SGT [D.S.], and SP4 [J.H.] 
(General Order 14 dated 7 January 1972.  
Also awarded the Purple Heart were SP4 
[M.B], SP4 [J.B.], SP5 Medic [veteran, 
identified by the name he enlisted under, 
spelling correct] (now known as [current 
name]) , SP4 [W.B.], and SGT [J. K.] 
(General Order 15 dated 7 January 1972.  
Also awarded the Purple Heart were SSG 
[R.B.], SGT [T.D.],  SP4 [W.B.], SP4 
[T.R.], PFC [P.C],  PFC [J.M.], PFC 
[T.N.], PFC [R.S.], and PFC [S.W.] 
(General Order 156 dated 3 February).

SGT [D.S.] was also awarded the Silver 
Star for this action, medic SP5 [the 
veteran, identified by the name he 
enlisted under, spelling correct] the 
Bronze Star with "V" Device, and PFC 
[P.C.] the Army Commendation medal with 
"V" Device.

The Board has considered all of the evidence of record and 
finds the veteran's reported injuries are consistent with the 
events contained in this narrative.  Moreover, the Board 
finds the veteran to be a credible witness-particularly when 
his assertions, statements, and sworn testimony are viewed in 
the context of his witnesses' statements and existing service 
department records.  Existing service department documents, 
including the general orders and the Bronze Star Medal 
citation reflect that the veteran was assigned to Charlie 
Company 2nd Battalion (Airmobile) 5th Cavalry, which belonged 
to the 1st Cavalry Division, Airmobile.  These records, 
including his existing discharge documents from his first 
period of service, further establish that his military 
occupational specialty was as a medical specialist, or 91B20.  

After review of the all of the evidence, the Board notes that 
given the nature of the duties of an airmobile unit, and a 
medic within an airmobile unit, the number of Medevac 
helicopters shot down during this particular firefight, the 
statement given by Dr. Young, the decorations the veteran has 
received, the testimony of his witnesses, and the diagnoses 
rendered by the VA examiners the Board finds that the 
injuries the veteran has averred are entirely consistent with 
the combat conditions in which he service in January 1972.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.102.

The Board is cognizant that Dr. Young appears to describe a 
terrorist attack, rather than a military engagement.  The 
Board further notes that there are some discrepancies in 
dates.  However, concerning the latter, the Board has 
acknowledged this in the Introduction, above.  For the sake 
of the present claim, the critical dates are from December 
1970 through March 1972, and the Board is satisfied that the 
Department of Army general orders and verification from CURR 
are sufficient to establish that the veteran was on active 
military service during that time.  Concerning the former, 
the veteran explained at his hearing in September 2004 that 
such language is the result of translation from the original 
Hebrew.  Given that the Boards has found the dates in 
question are irrefutably documented by the service 
department, the Board finds it need not spend any further 
time addressing any apparent inconsistency in terminology or 
dates in Dr. Young's letter.
 
Service connection for the veteran's claimed injuries and 
their residuals is appropriate.


ORDER

Service connection for compression fracture, L3-L4, and post-
traumatic chronic lower back strain, as the residuals of 
injury to the spine, is granted.

Service connection for post-traumatic headaches, as the 
residuals of skull injury, is granted.

Service connection for post-traumatic peripheral neuropathy, 
sensory neuropathy in V3 distribution of the chin, on the 
face, on the right lower abdomen laterally in the L1-L2 
distribution, on the right posterior cutaneous nerve of the 
right thigh, as the residuals of shell fragment wounds to the 
head, neck, right arm, both legs, and right thigh, is 
granted.

Service connection for residual scars on the head, neck, 
right arm, right thigh, both legs, abdomen as the residuals 
of shell fragment wounds to the head, neck, right arm, both 
legs, and right thigh, is granted.

Service connection for post-traumatic peripheral neuropathy, 
sensory neuropathy, in the left leg and left medial cutaneous 
nerve of the left leg, as residuals of gunshot wounds to the 
abdomen and left leg, is granted.

Service connection for scars on the left leg, as residuals of 
gunshot wounds to the abdomen and left leg, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


